Citation Nr: 0201112	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  98-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to May 
1971.  He died in September 1997.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1997 RO decision which denied service 
connection for the cause of the veteran's death, which the 
appellant claimed as a basis to receive Dependency and 
Indemnity Compensation (DIC).

The Board notes that the supplemental statement of the case 
lists an additional issue of eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance.  However, 
the appellant has never claimed Chapter 35 benefits.  
Moreover, eligibility for Chapter 35 educational benefits 
would be an additional result if there were a favorable 
finding on the issue of service connection for the cause of 
the veteran's death.  Under the circumstances, the Board 
finds there is no separate appellate issue of Chapter 35 
eligibility.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for nonspecific focal migratory vasculitis (rated 
10 percent), tinea pedis and manum (rated 10 percent), 
varicosities of both legs (rated 0 perent), tenosynovitis or 
tendonitis of the right elbow (rated 0 percent), low back 
strain (rated 0 percent), bronchitis (rated 0 percent), and a 
postoperative nose scar from an excised hemangioma (rated 0 
percent). 

2.  The immediate cause of the veteran's death many years 
after service was acute myocardial infarction, due to or as a 
consequence of coronary artery disease.

3.  The veteran's fatal coronary artery disease began years 
after service, was not 
caused by any incident of service, and was not caused or 
worsened by his established service-connected disabilities.  

4.  Established service-connected disabilities did not 
substantially or materially contribute to the veteran's 
death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991);  38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Air Force from March 
1951 to May 1971.  His service medical records do not show 
heart disease or hypertension.  His separation examination 
from April 1971 indicates that he had been diagnosed with 
focal superficial migratory vasculitis, which appeared to be 
unique and of unknown etiology, and did not appear to be 
related to generalized systemic disease.  The heart and blood 
pressure were normal at the separation examination.

VA medical records from August 1971 show the veteran 
receiving treatment for nonspecific focal migratory 
vasculitis.  Physical examination at that time showed normal 
heart and blood pressure, and an EKG was normal.

Subsequent to service, the veteran was service-connected for 
nonspecific focal migratory vasculitis (rated 10 percent), 
tinea pedis and manum (rated 10 percent), varicosities of 
both legs (rated 0 perent), tenosynovitis or tendonitis of 
the right elbow (rated 0 percent), low back strain (rated 0 
percent), bronchitis (rated 0 percent), and a postoperative 
nose scar from an excised hemangioma (rated 0 percent).

The veteran was given several VA examinations in 
October/November 1996.  His arteries and veins examination 
indicated a long history of varicose veins, with no history 
of any stasis dermatitis or edema varicose ulcers.  His blood 
pressure at the time was 174/92.  No cardiac involvement was 
noted.  His skin appearance was normal, with no stasis edema 
and no stasis or varicose dermatitus.  Diagnoses were two 
dilated veins, nontortuous over each posterior leg, and 
essential arterial hypertension, uncomplicated.

The veteran's death certificate indicates that he died in 
September 1997.  The immediate cause of the veteran's death 
is listed as acute myocardial infarction, due to or as a 
consequence of coronary artery disease.  Nothing was listed 
in the space for other significant conditions contributing to 
death.  No autopsy was performed.

The veteran's terminal medical records from September 1997 
show he died in the emergency room of Memorial Hospital.  He 
reportedly had the myocardical infarction while traveling in 
a vehicle, and he pulled over onto the shoulder of the road.  
Cardiopulmonary resuscitation was begun by bystanders.  
Additional efforts to save the veteran in the emergency room 
were unsuccessful.

In a September 1997 statement, William H. Hill, M.D., noted 
the veteran died of a heart attack.  Dr. Hill noted that the 
veteran had been diagnosed as having focal migratory 
vasculitis, and stated that vasculitis can cause heart 
attacks.

The appellant filed her claim for service connection for the 
cause of the veteran's death in October 1997.

In a November 1997 decision, the RO denied service connection 
for the cause of the veteran's death.

In written statements, and in testimony at a March 1999 RO 
hearing, the appellant asserted that the veteran's service-
connected vasculitis caused or contributed to his death, and 
may have caused hypertension and the fatal heart attack.  She 
stated that the veteran had not received regular treatment 
for his vasculitis due to difficulty finding doctors who were 
familiar with his condition.  She stated that the veteran had 
medication for his condition, but avoided taking it if 
possible because of other effects it had on him.  The 
appellant's daughter also testified at the hearing, and the 
appellant submitted medical articles related to vasculitis.

The RO referred the case to a VA cardiologist for an opinion 
on whether the veteran's death was related to his vasculitis.  
In an April 1999 response, the VA physician noted that the 
claims folder had been reviewed.  The doctor noted that the 
veteran had focal migratory superficial vasculitis, and there 
was no evidence of polyarteritis nodosa or other generalized 
systemic disease.  The doctor stated that hypertension 
secondary to vasculitis was normally due to renal artery 
stenosis or stenosis of the suprarenal or mid-abdominal 
aorta.  There was no evidence of bruit in the abdomen or 
deterioration of the renal functions.  He noted that the 
veteran had been diagnosed with essential hypertension during 
a 1996 VA examination.  He stated that myocardial coronary 
arteritis can occur in vasculitis, but would be rare.  He 
noted no clinical evidence of congestive heart failure, 
angina, pericarditis, or myocarditis.  The VA doctor said 
that, after reviewing the records, he did not think there was 
any relationship between the veteran's focal migratory 
superficial vasculitis and his hypertension/death.

A Board hearing was scheduled for July 2001, but the 
appellant failed to appear.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  The file shows that by correspondence, the 
rating decision, the statement of the case, and the 
supplemental statement of the case, the appellant has been 
notified of the evidence necessary to substantiate her claim.  
Medical records, as well as a VA medical opinion, have been 
obtained.  The RO has given the appellant an opportunity to 
submit additional supporting medical evidence, but she has 
not done so.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001);  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, 
hypertension, and arteriosclerosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

During the veteran's lifetime, service connection was 
established for nonspecific focal migratory vasculitis (rated 
10 percent), tinea pedis and manum (rated 10 percent), 
varicosities of both legs (rated 0 perent), tenosynovitis or 
tendonitis of the right elbow (rated 0 percent), low back 
strain (rated 0 percent), bronchitis (rated 0 percent), and a 
postoperative nose scar from an excised hemangioma (rated 0 
percent). 

Service medical records from the veteran's 1951-1971 active 
duty do not show heart disease or hypertension.  Such 
conditions are not shown in the year after service as 
required for presumptive service connection, nor are they 
shown for many years later.  The first evidence of 
hypertension is from 1996.  The death certificate and 
terminal treatment records indicate he died in 1997 from a 
myocardial infarction (heart attack) due to coronary artery 
disease.  The weight of the medical evidence establishes that 
the veteran's hypertension and coronary artery disease began 
many years after service and were not caused by any incident 
of service.  

The appellant maintains that the veteran's service-connected 
focal migratory vasculitis may have led to hypertension and 
the fatal heart attack.  However, as a layman, she has no 
competence to give a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

While the brief 1997 statement by Dr. Hill notes that 
vasculitis can cause heart attacks, it does not provide 
persuasive evidence that this particular veteran's focal 
migratory vasculitis was the cause of his heart attack.  
Similarly, the generic medical articles submitted do not tend 
to show that this particular veteran's focal migratory 
vasculitis was implicated in his fatal heart attack or 
underlying hypertension and coronary artery disease.  The 
evidence submitted by the appellant did raise the possibility 
of a relationship, and thus the RO obtained a 1999 medical 
opinion from a VA cardiologist.  The VA doctor concluded that 
the veteran's focal migratory vasculitis was not related to 
his hypertension and death.  The Board finds that, compared 
to other evidence on the subject, the VA doctor's opinion is 
the most convincing, since it was based on a review of all 
the evidence and contains a detailed analysis which focuses 
on this particular veteran's medical history.  Based on the 
weight of the evidence, the Board must find that the 
veteran's service-connected nonspecific focal migratory 
vasculitis did not lead to his fatal cardiac condition.

The veteran's fatal cardiac condition may not be considered 
service-connected on either a direct or secondary basis.  The 
evidence indicates that the cause of death, a heart attack 
from coronary artery disease, was overwhelming, and the 
established service-connected conditions did not 
substantially or materially contribute to his death.

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



______________________________
	L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

